937 So.2d 844 (2006)
STATE of Louisiana
v.
Freddie LeBLANC.
No. 2006-KP-0169.
Supreme Court of Louisiana.
September 15, 2006.
PER CURIAM.
Writ granted. The judgment of the trial court vacating relator's guilty plea is reversed and his conviction and sentence are reinstated. Relator's filing below, properly considered as an application for post-conviction relief, see State v. Tran, 00-2471 (La.6/1/01), 793 So.2d 193, was untimely and should not have been considered on the merits by the trial court. La. C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330, pp. 21-22 (La.9/5/95), 660 So.2d 1189, 1201-02. Moreover, relator's unsubstantiated allegations of ineffective assistance of counsel, in the face of plea negotiations which resulted in the reduction of the charge from second degree murder to manslaughter and a 20-year recommended sentence, do not carry his burden of showing that he pled guilty involuntarily. La.C.Cr.P. art. 930.2. Instead, the circumstances in the record reflect a knowing and voluntary waiver of relator's rights and compliance with the constitutional requirements of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).